Citation Nr: 1828313	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis, prior to January 27, 2011, and from October 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and R.M.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

By way of background, in April 2014, the Board granted entitlement to a TDIU for the period of July 14, 2011 to October 25, 2011, and remanded entitlement to a TDIU, on an extraschedular basis, prior to July 14, 2011.  In February 2017, the Board granted entitlement to a TDIU, on an extraschedular basis, for the period of January 27, 2011 to July 13, 2011, and the issue on appeal for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, prior to January 27, 2011, and from October 26, 2011.






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU, on an extraschedular basis, prior to January 27, 2011, and from October 26, 2011, have been met.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he is unemployable due to a tissue injury and painful scar of his chest, prior to January 27, 2011 and from October 26, 2011.  

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to January 27, 2011, and from October 26, 2011, the Veteran is service-connected for a tissue injury in his chest, rated as 20 percent disabling, and painful scar of his left chest, rated as 10 percent disabling.  Hence, the Board finds that the Veteran does not meet the schedular requirement for the award of a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be referred to Director of VA's Compensation Service (Director) for extraschedular consideration and awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  Upon the April 2014 and February 2017 Board remands, the RO referred the Veteran's TDIU claim for extraschedular consideration. 

The Veteran reported on his April 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he was last employed as a truck driver in July 2004.  

The Social Security Administration (SSA) found that twelve months post onset of lymphoma with port site and extravasation, the Veteran should refrain from heavy lifting, exposure to dangerous machinery, and frequent postural activity.  See November 2004 SSA Disability Determination and Transmittal; November 2004 SSA Physical Residual Functional Capacity Assessment.  

In May 2010, a VA examiner stated that the tissue injury in Veteran's chest caused by Adriamycin extravasation in association with the administration of chemotherapy and scar, left chest status post chemotherapy burn, impaired the Veteran's ability to dress and ambulate.  He had to grab bars in the bathroom and use high rise toilets.

The Veteran submitted lay statements from members of his family in March 2011.  The Veteran's family described the Veteran's discomfort with sitting and in driving due to the Veteran's chemotherapy burn.  They related that the Veteran's pain medication has impacted his ability to drive and his memory.  Additionally, they stated that the Veteran's pain has affected him physically and emotionally as well as his ability to complete simple tasks.  They added that the Veteran's cancer had made him angry.

Pursuant to the February 2014 Board remand, the Veteran was afforded a VA examination with a vocational rehabilitation specialist in November 2014.  The veteran reported that prior to service, he obtained a GED.  During service, the Veteran's military occupational specialty was an aviation electrician.  Post-service, the Veteran owned a body shop from 1972 to 1973 and then attended truck driving school.  He stated that his chemotherapy burn led to a long recovery and he was unable to work.  He described generalized chest pain and that it was uncomfortable to physically function.  He related that his pain, in part, resulted in marked limitations in his concentration, attention, and ability to sustain a persistent work pace.  As such, the examiner opined that it was as least as likely as not that the Veteran's service-connected disabilities precluded him from any gainful employment.

By contrast, in June 2015, a VA examiner opined that was unlikely that the Veteran's left chest scar and tissue injury was of such severity as to preclude him from securing or following a substantially gainful occupation.  In support of his opinion, the examiner pointed to inconsistencies on the Veteran's physical exam.  For example, the Veteran was able to move his left shoulder with little or any discomfort and appeared to sit comfortably.  Objectively, the examiner found no evidence of a severe burn with skin discoloration, skin breakdown or scarring other than the site of the Veteran's port.  Thus, the examiner determined that it would be    reasonable for the Veteran to be able to do basic self-care activities and at least desk work.  The examiner added that it would only be speculation to determine whether the Veteran could handle work that involved lifting or repetitive shoulder motion.   Further, the examiner found that the Veteran's scar did not result in any limitation of function that would thereby impact his ability to work.

In August 2017, the Director found that a review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected tissue injury and painful scar prior to January 27, 2011.  The Director conceded that the record showed that the Veteran suffered from functional loss of the left arm and chest muscle injury.  However, the Director found that the record failed to show that the Veteran was rendered unable to secure or follow substantially gainful employment due to these disabilities.  The Director added that the SSA determined the Veteran to be disabled for gainful activity; however, this determination did not consider the left arm/chest disability.  

The Board notes that the Director declined to adjudicate the issue of entitlement to an extraschedular TDIU, subsequent to October 26, 2011.  The Director stated that the award of a single 100 percent rating for the Veteran's service-connected mood disorder with depression and anxiety negated a TDIU evaluation, schedular or extraschedular, for the purpose of maximizing benefits for potential entitlement to special monthly compensation (SMC) at the "(s) rate" pursuant to Bradley v. Peake, 22 Vet. App. 280 (2008).  The is a misinterpretation of Bradley and the Board will grant entitlement to an extra-schedular TDIU rating. 

Here, the Board finds that finds that the positive and negative evidence regarding an award of TDIU, on an extraschedular basis, is in relative equipoise.  In that regard, the Board observes that the SSA determined that the Veteran became disabled in November 2004 due to the onset of lymphoma with port site and extravasation.    Although there is evidence against the claim, the Board notes that the highest level of education attained by the Veteran was the 12th grade.  Additionally, the Veteran had extensive post-service training and work history in a single field, as a truck driver.  Moreover, May 2010 and November 2014 VA examiners found that the Veteran's left chest scar and tissue injury physically limited the Veteran's ability to function.  The Veteran's family asserted that the Veteran experienced discomfort with sitting and in driving.  The Board finds that the ability to sit and drive to be a critical job requirement for the Veteran's previous work as a truck driver.  Further, the Veteran's family and the November 2014 VA examiner related that the Veteran's pain impacted his concentration, memory, and attention.  

By contrast, the evidence against the Veteran's claim includes the Director's and June 2015 VA examiner's finding that the Veteran's service-connected left chest scar and tissue injury did not preclude his ability to secure or follow a substantially gainful employment.  Notwithstanding the Director's decision not to adjudicate the period from October 26, 2011, the Board finds that the Director did not consider the November 2004 SSA Physical Residual Functional Capacity Assessment relating the Veteran's lymphoma and his extravasation.  Moreover, the Director did not review the November 2014 and June 2015 examination reports and March 2011 lay statements documenting the relationship between the Veteran's service-connected left chest scar and tissue injury and his ability to work.  
The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b).  Here, the Board finds the Veteran's work history as a truck driver, his limited education, as well as the medical and lay evidence of record, and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert supra. ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU, on an extraschedular basis, prior to January 27, 2011, and from October 26, 2011, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


